Acknowledgments
1. 	Applicant’s amendment, filed on 7/15/2021 is acknowledged.  Accordingly claims 1-18 and 21-22 remain pending.
2.	Claim(s) 19-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211110, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-18 and 21-22 are allowed, subject to the examiner’s amendment described below.
Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s amendment was given in a telephonic interview with Jurek Keith (USPTO Registration No. 75,850) on or about 11/3/2021.
6.	 The Application has been amended one (1) time as follows:
1. (Currently Amended) A method comprising:
receiving, by a transaction processing system from an electronic commerce (e-commerce) electronic device, first transaction information for a first transaction that is an e-commerce transaction between a user and a merchant;
generating, by 
transferring 
sending, by the transaction processing system, the first transaction authorization request message to an electronic device associated with an issuer of an account of the user via the communication channel;
receiving, by the transaction processing system via the communication[[s]] channel from the electronic device associated with the issuer of the account of the user, a first transaction authorization response message; 
determining, by 
retrieving, by a fraud evaluator module of the transaction processing system, one or more second transaction information for one or more previous transactions associated with the user; 
after receiving the first transaction authorization response message and despite the first transaction authorization response message indicating approval of the first transaction, applying, by the fraud evaluator module of the transaction processing system, the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models;
retrieving, by the fraud evaluator module of the transaction processing system from a fraud models database of the transaction processing system, a plurality of indicators of potential fraud;
determining, by the fraud evaluator module of the transaction processing system and based on the application of the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models, that the first transaction between the user and the merchant presents one or more indicators of the plurality of predefined indicators of potential fraud; 
generating, by 
transferring 
sending, by the transaction processing system via the communication[[s]] channel, the second transaction authorization request message to the electronic device associated with the issuer of the account.
2.	(Previously Presented) The method of claim 1, wherein the first transaction authorization request message comprises data identifying the merchant in the billing descriptor field.
3.	(Previously Presented) The method of claim 1, wherein the second transaction authorization request message comprises one or more of: a merchant name, a transaction amount, and a transaction date and/or time associated with the first transaction as the data representing the notification of potential fraud on the account.
4.	(Previously Presented) The method of claim 1, further comprising:
in response to the fraud evaluator module determining that the first transaction between the user and the merchant presents the one or more indicators of the plurality of predefined indicators of potential fraud, declining the first transaction; and
 updating one or more fraud models stored in the fraud models database based on the first transaction information for the first transaction.
5.	(Previously Presented) The method of claim 1, further comprising: 
accessing a database storing a history of previous transactions of the user and the account of the user and a plurality of users associated with a plurality of accounts; and 
analyzing the first transaction based on the history of previous transaction of the user and the account of the user and the plurality of users associated with the plurality of accounts.

accessing, by the fraud evaluator module of the transaction processing system, a user behavior database of the transaction processing system storing a history of user behavior of the user and the account of the user and a plurality of users associated with a plurality of accounts; and 
analyzing, by the fraud evaluator module of the transaction processing system, the first transaction based on the history of user behavior of the user and the account of the user and the plurality of users associated with the plurality of accounts.
7.	(Previously Presented) The method of claim 1, further comprising:
causing a transaction entry corresponding to the second transaction authorization request message to persist in an account history of the account of the user.
8.	(Previously Presented) The method of claim 7, further comprising:
after causing the transaction entry corresponding to the second transaction authorization request message to persist in the account history of the account of the user, crediting the account of the user with a transaction amount of the second transaction.
9.	(Currently Amended) One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a transaction processing system, cause the one or more processors of the transaction processing system to perform the steps of:
receiving, by the transaction processing system from an electronic commerce (e-commerce) electronic device, first transaction information for a first transaction that is an e-commerce transaction between a user and a merchant;
generating, by 
transferring 
sending, by the transaction processing system, the first transaction authorization request message to an electronic device associated with an issuer of an account of the user via the communication channel;
receiving, by the transaction processing system via the communication[[s]] channel from the electronic device associated with the issuer of the account of the user, a first transaction authorization response message; 
determining, by 
retrieving, by a fraud evaluator module of the transaction processing system, one or more second transaction information for one or more previous transactions associated with the user; 
after receiving the first transaction authorization response message and despite the first transaction authorization response message indicating approval of the first transaction, applying, by the fraud evaluator module of the transaction processing system, the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models;
retrieving, by the fraud evaluator module of the transaction processing system from a fraud models database of the transaction processing system, a plurality of indicators of potential fraud;
determining, by the fraud evaluator module of the transaction processing system and based on the application of the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models, that the first transaction between the user and the merchant presents one or more indicators of the plurality of predefined indicators of potential fraud; 
generating, by 
transferring 
sending, by the transaction processing system via the communication[[s]] channel, the second transaction authorization request message to the electronic device associated with the issuer of the account.
10.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the first transaction authorization request message comprises data identifying the merchant in the billing descriptor field.
11.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the second transaction authorization request message comprises one or more of: a merchant name, a transaction amount, and a transaction date and/or time associated with the first transaction as the data representing the notification of potential fraud on the account.
12.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the instructions further cause the one or more processors of the transaction processing system to perform further operations comprising:
in response to the fraud evaluator module determining that the first transaction between the user and the merchant presents the one or more indicators of the plurality of predefined indicators of potential fraud, declining the first transaction; and
 updating one or more fraud models stored in the fraud models database based on the first transaction information for the first transaction.
13.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the instructions further cause the one or more processors of the transaction processing system to perform further operations comprising:
accessing a database storing a history of previous transactions of the user and the account of the user and a plurality of users associated with a plurality of accounts; and
analyzing the first transaction based on the history of previous transaction of the user and the account of the user and the plurality of users associated with the plurality of accounts.
14.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the instructions further cause the one or more processors of the transaction processing system to perform further operations comprising:
accessing a user behavior database of the transaction processing system storing a history of user behavior of the user and the account of the user and a plurality of users associated with a plurality of accounts; and
analyzing the first transaction based on the history of user behavior of the user and the account of the user and the plurality of users associated with the plurality of accounts.
15.	(Previously Presented) The one or more computer-readable non-transitory storage media of claim 9, wherein the instructions further cause the one or more processors of the transaction processing system to perform further operations comprising:
causing a transaction entry corresponding to the second transaction authorization request message to persist in an account history of the account of the user.

after causing the transaction entry corresponding to the second transaction authorization request message to persist in the account history of the account of the user, crediting the account of the user with a transaction amount of the second transaction.
17.	(Currently Amended) A transaction processing system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions that, when executed by the one or more processors cause the transaction processing system to perform the steps of:
receiving, by the transaction processing system from an electronic commerce (e-commerce) electronic device, first transaction information for a first transaction that is an e-commerce transaction between a user and a merchant;
generating, by 
transferring 
sending, by the transaction processing system, the first transaction authorization request message to an electronic device associated with an issuer of an account of the user via the communication channel;
receiving, by the transaction processing system via the communication[[s]] channel from the electronic device associated with the issuer of the account of the user, a first transaction authorization response message; 
determining, by 
retrieving, by a fraud evaluator module of the transaction processing system, one or more second transaction information for one or more previous transactions associated with the user; 
after receiving the first transaction authorization response message and despite the first transaction authorization response message indicating approval of the first transaction, applying, by the fraud evaluator module of the transaction processing system, the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models;
retrieving, by the fraud evaluator module of the transaction processing system from a fraud models database of the transaction processing system, a plurality of indicators of potential fraud;
determining, by the fraud evaluator module of the transaction processing system and based on the application of the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models, that the first transaction between the user and the merchant presents one or more indicators of the plurality of predefined indicators of potential fraud; 
generating, by 
transferring 
sending, by the transaction processing system via the communication[[s]] channel, the second transaction authorization request message to the electronic device associated with the issuer of the account.
18.	(Previously Presented) The transaction processing system of claim 17, wherein the first transaction authorization request message comprises data identifying the merchant in the billing descriptor field.
19.	(Canceled). 

21. (Previously Presented) The method of claim 1, wherein the one or more indicators of the plurality of predefined indicators of potential fraud comprise one or more of: 
indications of an abnormal transaction;
mismatched billing address and shipping address between the first transaction information and information associated with the account of the user; 
an unexpected internet protocol (IP) address associated with the first transaction; 
multiple transactions from a single IP address using one or more accounts associated with one or more users; or
multiple transactions associated with the account of the user in a short period of time.

22. (Previously Presented) The method of claim 1, wherein the instructions interpretable by the electronic device associated with the issuer of the account cause the electronic device associated with the issuer of the account to modify the account such that the notification of potential fraud on the account of the user is visible as a pending transaction.

Reasons for Allowance
7.	Claims 1-18 and 21-31 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent 2005/0182956 to Ginter) which discloses documents and other items can be delivered electronically from sender to recipient with a level of trustedness approaching or exceeding that provided by a 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 9 and 17, specifically the combination of steps of: after receiving the first transaction authorization response message and despite the first transaction authorization response message indicating approval of the first transaction, applying, by the fraud evaluator module of the transaction processing system, the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models ;retrieving, by the fraud evaluator module of the transaction processing system from a fraud models database of the transaction processing system, a plurality of indicators of potential fraud; determining, by the fraud evaluator module of the transaction processing system and based on the application of the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models, that the first transaction between the user and the merchant presents one or more indicators of the plurality of predefined indicators of potential fraud; generating, by the transaction processing system, a second transaction authorization request message for a second transaction comprising a billing descriptor field with data representing a notification of potential fraud on the account of the user and instructions interpretable by the electronic device associated with the issuer of the account; transferring, by the transaction processing system, the second transaction authorization request message to a communication channel between the transaction processing system and the electronic device associated with the issuer of the account of the user;  as recited in claims 1, 9 and 17.  Moreover, the missing claimed elements from Ginter are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ginter disclosures because it is not common to: after receiving the first transaction authorization response message and despite the first transaction authorization response message indicating approval of the first transaction, applying, by the fraud evaluator module of the transaction processing system, the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models ;retrieving, by the fraud evaluator module of the transaction processing system from a fraud models database of the transaction processing system, a plurality of indicators of potential fraud; determining, by the fraud evaluator module of the transaction processing system and based on the application of the first transaction information for the first transaction and the one or more second transaction information for one or more previous transactions associated with the user to one or more pre-trained fraud models, that the first transaction between the user and the merchant presents one or more indicators of the plurality of predefined indicators of potential fraud; generating, by the transaction processing system, a second transaction authorization request message for a second transaction comprising a billing descriptor field with data representing a notification of potential fraud on the account of the user and instructions interpretable by the electronic device associated with the issuer of the account; transferring, by the transaction processing system, the second transaction authorization request message to a communication channel between the transaction processing system and the electronic device associated with the issuer of the account of the user; hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-8, 10-18 and 21-22
are also allowable for the same reason(s) described above.
9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/10/2021